Citation Nr: 0908179	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  08-05 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition as 
secondary to service-connected pes planus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric 
disorder as secondary to service-connected pes planus.

4.  Entitlement to service connection for a bilateral knee 
disability as secondary to service-connected pes planus.

5.  Entitlement to an increased rating for pes planus, 
currently evaluated as 30 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to March 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York.  

In July 2008, the RO notified the Veteran that he was 
scheduled for a Travel Board hearing on September 11, 2008.  
The Veteran, by and through his representative, withdrew his 
hearing request in a statement dated September 8, 2008, which 
was received by the RO on September 9, 2008.  This letter 
constituted a valid withdrawal of the Veteran's hearing 
request.  See 38 C.F.R. § 20.704(c) (2008).

The Veteran, by his and through his representative, sought to 
have the September 11, 2008 hearing date rescheduled by 
filing a request for a change of the hearing date in a 
statement dated September 15, 2008, which was received by the 
RO on September 16, 2008.  Since the written request was not 
made within the requisite time period under 38 C.F.R. 
§ 20.704(c), but, rather was made after his hearing 
withdrawal on September 9, 2008, and after the scheduled 
hearing date on September 11, 2008, the provisions of 
20.704(d), concerning failure to report for a scheduled 
hearing applies in this case.  

Under 38 C.F.R. § 20.704(d), if an appellant fails to appear 
for a scheduled hearing and a request for postponement has 
not been received and granted, the case will be processed a 
though the request for a hearing had been withdrawn.  Hence, 
the withdrawal of the hearing still remains in effect, 
because he had no request for postponement pending on or 
before the date of the scheduled hearing (September 11, 
2008).  Here, the Veteran's request for postponement was 
received on September 16, 2008, five days after the 
originally scheduled hearing date, and does not contain any 
basis for good cause or that his failure to appeal arose 
under circumstances that a timely request for postponement 
could not have been submitted prior to the schedule date.

For the reasons above, and given the expedited nature of the 
Veteran's case, due to its having been advanced on the 
docket, the Board will proceed with the appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board recognizes that the Veteran was denied service 
connection for nervousness by an April 1946 final rating 
decision.  The Board notes that the Veteran's current claim 
for service connection for a psychiatric disorder as 
secondary to service-connected pes planus is a new and 
different claim than that adjudicated in April 1946, and is 
thus appropriately addressed on a de novo basis.  See Boggs 
v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a back 
condition as secondary to service-connected pes planus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not develop tinnitus as a result of 
service.
2.  The Veteran does not have a current psychiatric disorder.

3.  The Veteran does not have any knee disability that was 
caused or aggravated by his service-connected pes planus.

4.  The Veteran's bilateral pes planus is not manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement or severe spasm of 
the Achilles tendons on manipulation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008). 

2.  The criteria for service connection for a psychiatric 
disorder as secondary to service-connected pes planus have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008). 

3.  The criteria for service connection for bilateral knee 
disability as secondary to service-connected pes planus have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).

4.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5276 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In a July 2006 VCAA letter, prior to the December 2006 rating 
decision on appeal, the RO notified the appellant of the 
information and evidence necessary to substantiate the 
claims, the information and evidence that VA would seek to 
provide, and the information and evidence the appellant was 
expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the 
disability rating and effective date of the award.  The 
Veteran was provided this notice in the July 2006 letter.  
With regard to the Veteran's increased rating claim, the July 
2006 letter informed the Veteran that he had to provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability, that if 
an increase in disability was found, a disability rating 
would be determined by applying relevant diagnostic codes 
which typically provide for a range in severity of a 
particular disability from 0 percent to as much as 100 
percent depending on the disability involved, and provided 
examples of the types of medical and lay evidence that the 
Veteran could submit or ask VA to obtain that are relevant to 
establishing entitlement to increased compensation.  One such 
example was statements from employers regarding how the 
condition affects the ability to work.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Even if the Veteran had not been provided the notice required 
by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
concludes that he would not have been prejudiced in this 
instance, as he was given specific notice concerning the 
rating criteria for pes planus in the rating decision and the 
statement of the case.  Consequently, he had actual notice of 
the specific rating criteria for this disability, and why a 
higher rating had not been assigned, as well as an 
opportunity to present evidence and argument to support a 
higher rating.

The Board also finds that all necessary development of 
evidence has been completed.  The Veteran's service treatment 
records and VA medical records have been obtained, and the 
Veteran has been afforded VA medical examinations.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor his representative has indicated that there are 
any additional obtainable records to support the Veteran's 
claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Tinnitus

In May 2006, the Veteran's representative submitted a claim 
for service connection for tinnitus. 

The service treatment records, including the March 1946 
discharge examination report, reveal no complaints or 
findings related to tinnitus.  These records reveal that the 
Veteran was a postal clerk and that he was not in combat.  
The Veteran was noted to have 15/15 hearing (normal) in both 
ears on the March 1946 discharge examination report.  The 
post service VA outpatient treatment records and VA 
examination reports are also silent to any complaints or 
findings related to tinnitus.  

The first mention of tinnitus is on the Veteran's May 2006 
claim for service connection.  In a January 2009 Informal 
Hearing Presentation the Veteran's representative cited 
several cases and stated that the Veteran was competent to 
attest to the presence of tinnitus in service and at present.  
While such may be the case, the fact of the matter is that 
the Veteran has made no statements to the effect that he had 
tinnitus during service or that he had tinnitus continuously 
following discharge from service.

The Board recognizes that the Veteran has not had a VA 
audiological examination.  However, the Board finds that in 
this case the Veteran is not prejudiced by the lack of an 
examination.  A VA medical examination is not necessary when, 
as in this case, there is no evidence that a Veteran 
experienced an event, disease, or injury in service and there 
is no evidence that the claimed tinnitus is related to an 
event, disease, or injury in service, or related to a 
service-connected disability.  See 38 C.F.R. § 3.159(c)(4).  

Since there is no evidence that the Veteran ever experienced 
tinnitus during service, or for many years after discharge 
from service, and since there is no medical evidence linking 
the Veteran's currently claimed tinnitus to service, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim and that service connection for 
tinnitus is not warranted.  38 C.F.R. § 3.303.

III.  Psychiatric Disorder

A claim for service connection for a psychiatric disorder as 
secondary to service-connected pes planus was received in May 
2006.  The Board notes that the Veteran's service treatment 
records show that the Veteran was hospitalized for 
neuropsychiatric observation during service.  June 1944 
hospital discharge documents note that the Veteran had no 
mental disease and that the Veteran was constitutionally 
inapt for combat duty.

Post service VA outpatient records and VA examination reports 
reveal no diagnosis of a psychiatric disorder.  Furthermore, 
on VA psychiatric examination in December 2007 the examiner 
specifically stated that the Veteran does not have a 
psychiatric disorder.  

Service connection can not be granted unless the Veteran has 
a current disability. See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case there is no medical evidence to indicate that 
the Veteran has a current psychiatric disorder and there is 
medical evidence that the Veteran does not have a psychiatric 
disorder.  Accordingly, the preponderance of the evidence is 
against the Veteran's claim for service connection for a 
psychiatric disorder as secondary to service-connected pes 
planus.

IV.  Bilateral Knee Disability

A claim for service connection for a bilateral knee 
disability as secondary to service-connected pes planus was 
received from the Veteran's representative in May 2006.  

The Board notes that the Veteran does not claim, and the 
records do not indicate, that the Veteran experienced any 
injury or disability of the knees during service.

The Board further notes that the record contains no medical 
evidence indicating that the Veteran has any disability of 
the knees that was caused by, or aggravated by, the Veteran's 
service-connected pes planus.  Additionally, there is no 
medical evidence of any current disability of the knees.  
Since there is no evidence to indicate that the Veteran has 
any current disability of the knees that was caused or 
aggravated by his service-connected pes planus, the Board 
finds that the preponderance of the evidence is against his 
claim and that service connection for a bilateral knee 
disability as secondary to service-connected pes planus is 
not warranted.  38 C.F.R. §§ 3.303, 3.310.

VI.  Pes Planus

The Veteran maintains that he is entitled to a rating in 
excess of 30 percent for his bilateral pes planus.  An April 
1946 rating decision granted the Veteran service connection 
and a 10 percent rating for bilateral pes planus.  By rating 
action in June 2002 the RO assigned the Veteran a 30 percent 
rating.  The claim for a rating in excess of 30 percent was 
received in May 2006. 

A 30 percent rating for bilateral pes planus requires a 
severe condition with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.  A 50 percent rating for 
bilateral pes planus requires a pronounced condition 
manifested by marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.  

The Board finds that the Veteran's bilateral pes planus 
disability has not met the criteria for a 50 percent rating.  
When examined by VA in December 2007, the Veteran had mild 
pronation.  He had pain on manipulation bilaterally.  The 
Veteran wore arch supports.  His gait was equal weight 
bearing, without a limp.  The examination did not indicate 
that the Veteran had a pronounced condition of either foot 
manifested by marked pronation, extreme tenderness of the 
plantar surfaces, marked inward displacement, or severe spasm 
of the tendo Achilles on manipulation.  Accordingly, the 
criteria for a rating in excess of 30 percent have not been 
met.

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2008).  The record reflects that the Veteran 
has not required any hospitalization for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  There is no 
indication that the pes planus disability has resulted in 
interference with employment in excess of that contemplated 
by the assigned evaluation.  Therefore, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.

The Veteran has not met the criteria for a rating in excess 
of 30 percent at any time for his bilateral pes planus.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the 
preponderance of the evidence is against the Veteran's claim 
and a rating in excess of 30 percent for bilateral pes planus 
is not warranted.  


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a psychiatric disorder 
as secondary to service-connected pes planus is denied.

Entitlement to service connection for a bilateral knee 
disability as secondary to service-connected pes planus is 
denied.

Entitlement to a rating in excess of 30 percent for pes 
planus is denied.



REMAND

In a January 2009 Informal Hearing Presentation the Veteran's 
representative raised a claim that a November 2002 rating 
decision was clearly and unmistakably erroneous (CUE) in 
failing to grant service connection for a back condition as 
secondary to service-connected pes planus.  While that issue 
was not and is not currently developed or certified for 
appellate review, the question of whether new and material 
evidence has been submitted to reopen the claim is 
inextricably intertwined with this issue.  Accordingly, 
adjudication of the instant claim to reopen the claim for 
service connection for a back condition as secondary to 
service-connected pes planus must be deferred pending RO 
adjudication of the CUE claim.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (where a claim is inextricably 
intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on 
the matter).

Accordingly, the case is REMANDED for the following action:

1.  The RO must adjudicate whether the 
November 2002 rating decision was clearly 
and unmistakably erroneous in failing to 
grant service connection for a back 
condition as secondary to service-
connected pes planus.  If the benefit 
sought on appeal is denied, the RO must 
notify the Veteran and his representative 
and provide notice of the laws and 
regulations governing any right to appeal.  
The Veteran is hereby notified that the 
Board may only address the question 
whether the November 2002 rating decision 
was clearly and unmistakably erroneous if 
he perfects a timely appeal in accordance 
with the provisions of 38 U.S.C.A. § 7105 
(West 2002).

2.  If the claim of clear and unmistakable 
error is denied, the RO should 
readjudicate the Veteran's claim that he 
has submitted new and material evidence to 
reopen his claim for service connection 
for a back condition as secondary to 
service-connected pes planus.  If this 
claim is not granted, send the Veteran and 
his representative a supplemental 
statement of the case, and give them an 
opportunity to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


